301 F.2d 902
UNITED STATES of America ex rel. William DAVIDSON, Petitioner-Appellant,v.J. Edwin LaVALLEE, as Warden of Clinton Prison, and the People of the State of New York, Appellees.
No. 327.
Docket 27320.
United States Court of Appeals Second Circuit.
Argued April 12, 1962.
Decided April 12, 1962.

A. W. Sereysky, New York City, for petitioner-appellant.
Gretchen White Oberman, Asst. Atty. Gen., New York City (Louis J. Lefkowitz, Atty. Gen. of New York, Irving Galt, Asst. Sol. Gen., New York City, on the brief), for appellees.
Before LUMBARD, Chief Judge, and SWAN and KAUFMAN, Circuit Judges.
PER CURIAM.


1
We affirm in open court the order of the District Court for the Northern District of New York which denied the petitioner's application for a writ of habeas corpus. We find that no federal question is raised in the application. Petitioner was represented by counsel when he was sentenced after his conviction in the state court. The sentence was within the power of the judge of the County Court, and the matters considered in connection therewith by the sentencing judge were those customarily considered on sentence and present no question of a violation of the requirements of due process. Williams v. New York, 337 U.S. 241, 69 S.Ct. 1079, 93 L.Ed. 1337 (1948).